Case 3:21-cv-10575-RHC-RSW ECF No. 23, PageID.1090 Filed 05/07/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

Emily Evans et al.,

      Plaintiffs,                             Civil Action No. 3:21-cv-10575
                                              Hon. Robert H. Cleland
vs.

The City of Ann Arbor, et al.,

      Defendants.


  EX PARTE MOTION OF DEFENDANTS HOWARD & HOWARD PLLC
       AND BRANDON J. WILSON FOR EXTENSION OF TIME

      Defendants Howard & Howard, PLLC and Brandon J. Wilson (“Movants”),

by their attorneys Brooks Wilkins Sharkey & Turco PLLC, pursuant to L.R. 7.1(g),

hereby move for a brief extension of time to respond to the Complaint in this

matter, and in support thereof, state as follows:

      1. Plaintiffs filed a 78-page, 196-paragraph complaint against 22

Defendants. In addition to Movants, Plaintiffs have named the City of Ann Arbor,

the Washtenaw County Circuit Court Judge who presided over the underlying case

apparently giving rise to this action, and the Chief Judge of the Washtenaw County

Circuit Court, contending inter alia that the Circuit Court Judge who presided over

the underlying action and the City of Ann Arbor all conspired with Movants to rule

against one of the Plaintiffs in the underlying case, rulings which were

subsequently affirmed by the Michigan Court of Appeals.
Case 3:21-cv-10575-RHC-RSW ECF No. 23, PageID.1091 Filed 05/07/21 Page 2 of 5




       2. The undersigned was retained on or about May 3, 2021 to represent

Movants. Movants had signed waivers of service in mid-April, but the date of

mailing of the waivers of service was – according to Plaintiffs’ attorney - March

17, 2021. Plaintiffs’ attorney has thus demanded a response to the Complaint by

May 17, 2021, failing which he will enter the default of Movants.

       3. Upon learning of date issues regarding the waiver of service, the

undersigned contacted counsel for Plaintiffs on May 6, 2021 to request a brief

extension of time for Movants to respond to the Complaint, to May 28, 2021. In

addition to only being recently retained, the undersigned has a prepaid trip to see

his daughter and grandchildren in California from May 11 through May 16, whom

he has not been able to see for over a year due to the COVID-19 pandemic.

       4. So the undersigned is not accused of misrepresenting the response of

counsel for Plaintiffs, it is set forth here:

       Mr. Brooks,

              It was my understanding that Mr. Vanneste was representing Howard &
       Howard in the lawsuit, as well as Meadowlark Builders, Selby, Brandon and
       Meadowlark Energy, since he filed a waiver of service on their behalf. Are you
       representing Howard & Howard instead of Vanneste, but are not representing
       Meadowlark, et al.?

              Ordinarily I would extend the courtesy that you request. However, given
       how Mr. Wilson treated Ms. Evans during her deposition, mocking and
       humiliating her, and then unlawfully garnishing her disability payments, I will not
       extend any courtesy to Mr. Wilson in this lawsuit.

              The waiver of service which Mr. Wilson filed is also incorrect. The date
       of service of the Request for Waiver was March 17, 2021. Therefore, Mr.
       Wilson’s Answer to the Complaint, or a motion filed pursuant to 12(b)(1) or

                                                2
Case 3:21-cv-10575-RHC-RSW ECF No. 23, PageID.1092 Filed 05/07/21 Page 3 of 5




      12(b)(6) is due on or before May 17, 2021. If neither is filed, be advised that I
      will enter a default against him.

                                                  Yours truly,

                                                  Marc Susselman
                                                  Attorney at Law

      5. In light of the above response, and in accord with L.R. 7.1, the

undersigned sought the concurrence of counsel for Plaintiffs in this modest request.

His response is set forth here:

      Mr. Brooks,

              Your client extended no courtesies whatsoever to Ms. Evans. In addition
      to mocking and insulting her at her deposition, and then garnishing her disability
      payments, he proceeded to arrange to sell her home at a sheriff’s sale, even
      though she had borrowed enough money to pay the construction lien, and then he
      advised his client not to accept the cashiers checks which she had to pay his
      client, Meadowlark Builders. She was locked out of their building and not
      allowed to deliver the checks. She had to contact the Washtenaw County
      Sheriff’s Dept. for a deputy sheriff to come to Meadowlark’s building to deliver
      the checks the day before the sheriff’s sale. Then Mr. Wilson advised his client
      not to give her a receipt for the payment.

      This is all compounded by the fact that your client suborned perjury at the
      trial. This is indisputable and I have the documents, referenced in the Complaint,
      to prove it. You are representing a thoroughly unscrupulous attorney who is a
      disgrace to our profession.

      So, no, I will not concur in extending the date for his Answer. He had over seven
      weeks to retain counsel. Surely being a partner at Honigman Law he knows a lot
      of capable attorneys whom he could have retained sooner. Go ahead and file your
      motion.

                                                  Yours truly,

                                                  Marc Susselman
                                                  Attorney at Law




                                              3
Case 3:21-cv-10575-RHC-RSW ECF No. 23, PageID.1093 Filed 05/07/21 Page 4 of 5




      6. In view of the foregoing, Movants had to prepare and file this Motion,

and are in need of a brief extension of time to respond to the Complaint lest

Plaintiffs’ counsel follow through on his threat to default them on May 18.

      7. The relief requested in this Motion was sought on May 6, 2021 and not

received, and hence it is necessary to bring this Motion. In accord with L.R.

7.1(g)(1)(A), a proposed Order will be contemporaneously filed with the Court via

the ECF procedures for submitting proposed orders to the Court.

      WHEREFORE, Howard & Howard PLLC and Brandon J. Wilson request

this Court to enter the proposed Order granting them to May 28, 2021 to respond to

the Complaint in this matter, and to grant such other or additional relief as the

Court deems appropriate.

                                      /s/ Keefe A. Brooks
                                      BROOKS WILKINS SHARKEY & TURCO PLLC
                                      401 S. Old Woodward, Suite 400
                                      Birmingham, Michigan 48009
                                      (248) 971-1800
                                      Attorney for Defendants Howard & Howard
                                      PLLC and Brandon J. Wilson Only
                                      brooks@bwst-law.com
Dated: May 7, 2021                    P31680




                                         4
Case 3:21-cv-10575-RHC-RSW ECF No. 23, PageID.1094 Filed 05/07/21 Page 5 of 5




     BRIEF IN SUPPORT OF EX PARTE MOTION OF DEFENDANTS
     HOWARD & HOWARD PLLC AND BRANDON J. WILSON FOR
                      EXTENSION OF TIME


      While it is unclear whether a supporting Brief is required for a Motion of

 this nature, Movants rely on the facts set forth above and the provisions of L.R.

 7.1(g) which authorize the relief requested. Respectfully submitted,

                                       /s/ Keefe A. Brooks
                                       BROOKS WILKINS SHARKEY & TURCO PLLC
                                       401 S. Old Woodward, Suite 400
                                       Birmingham, Michigan 48009
                                       (248) 971-1800
                                       Attorney for Defendants Howard & Howard
                                       PLLC and Brandon J. Wilson Only
                                       brooks@bwst-law.com
Dated: May 7, 2021                     P31680




                         CERTIFICATE OF SERVICE

       I hereby certify that on May 7, 2021, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system which will send
notification of such filing to all counsel of record.


                                       /s/ Keefe A. Brooks
                                       BROOKS WILKINS SHARKEY & TURCO PLLC
                                       401 S. Old Woodward, Suite 400
                                       Birmingham, Michigan 48009
                                       (248) 971-1800
                                       brooks@bwst-law.com
                                       P31680



                                         5
